Exhibit ARTICLES OF AMENDMENT TO SECOND AMENDED AND RESTATED ARTICLES OF INCORPORATION OF FARMERS CAPITAL BANK CORPORATION DESIGNATING FIXED RATE CUMULATIVE PERPETUAL PREFERRED STOCK, SERIES A Pursuant to Kentucky Revised Statutes Sections 271B.6-020 and 271B.10-060, the undersigned Kentucky corporation, Farmers Capital Bank Corporation, executes these articles of amendment to its articles of incorporation: A.The name of the corporation is Farmers Capital Bank Corporation. (the “Corporation”). B.The board of directors of the Corporation (the “Board of Directors”), in accordance with the Corporation’s articles of incorporation and applicable law, adopted the following resolution on December 18, 2008, creating a series of 30,000 shares of Preferred Stock of the Corporation designated as “Fixed Rate Cumulative Perpetual Preferred Stock, Series A”): RESOLVED, that pursuant to the provisions of the articles of incorporation of the Corporation and applicable law, a series of Preferred Stock, no par value, of the Corporation be and hereby is created, and that the designation and number of shares of such series, and the voting and other powers, preferences and relative, participating, optional or other rights, and the qualifications, limitations and restrictions thereof, of the shares of such series, are as follows: Part 1.
